DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to communication filed on 12/10/2020.

Status of Claims
	In Applicant’s amendment filed on 12/10/2020, claims 1, 8 and 15 have been amended; claims 4, 7, 11 and 18 are canceled; claims 1-3, 5, 6, 8-10, 12-17, 19 and 20 remain pending.

Response to Arguments
Claim Rejections under 35 U.S.C. §103
	The previous rejections of claims 1, 8 and 15 under 35 U.S.C. §103 as being unpatentable over Moradi et al. (Pub. No. US 2018/0123928), hereinafter "Moradi", in view of Kottler et al. (Pub. No. US 2014/0359365), hereinafter "Kottler", and in view of Rodriguez (Patent No. US 10,367,705) are hereby withdrawn in view of Applicant’s amendment and remarks dated 12/10/2020.


Allowable Subject Matter
Claims 1-3, 5, 6, 8-10, 12-17, 19 and 20 are allowed.

Examiner’s Statement of Reasons of Allowance
	The following is an examiner’s statement of reasons for allowance:  independent claims 1, 8 and 15 (and their respective dependent claims) are allowable based on Applicant’s amendment and remarks dated 12/10/2020 in view of application’s specification, para. [0021], [0028]-[0032] and [0038].
	Independent claims 1, 8 and 15 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole.  The independent claims recite, among other things, inferring a first monitoring parameter from a name of the first VNF, the first VNF being a web server, the first monitoring parameter indicating a type of monitoring to be performed for the first VNF; receiving a plurality of first operating parameters for the first VNF, the plurality of first operating parameters including the first monitoring parameter, the plurality of first operating parameters including a number of virtual central processing units (CPUs) provisioned for the first VNF and/or an amount of disk space provisioned for the first VNF; connecting the first VNF with a first virtual switch, the first VNF configured to communicate with the first virtual switch via a first virtual port on the first virtual switch; and instantiating a first mirror-port on the first virtual switch, the first mirror-port configured to provide a communications interface for monitoring the first VNF based on the first monitoring parameter; wherein the first mirror-port is configured to monitor the first VNF using a wget command.  
	None of the cited prior art or searched prior art, either singularly or in combination, teaches a system and/or method comprising the claimed detailed limitations described herein.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423